   Case: 1:20-cv-06288 Document #: 13 Filed: 12/10/20 Page 1 of 4 PageID #:3871


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

____________________________________
                                       )
SoClean, Inc.                          )           Case No.: 20-cv-06288
                                       )
       v.                              )           Judge: Hon. John Robert Blakey
                                       )
Does 1-861, As Identified in Exhibit 1 )           Magistrate: Hon. M. David Weisman
                                       )
____________________________________)


                                  VOLUNTARY DISMISSAL

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, the undersigned

counsel for Plaintiff, SoClean,Inc.., hereby notifies this Court that the Plaintiff voluntarily

dismisses without prejudice any and all claims against the following defendants:

            Doe #          Store Name
                    15     DLM
                    17     Easy Clean Filter
                    19     Eimiry
                    20     Elovme
                    21     EnduriMed
                    23     FJPAIPP
                    26     Global Fast Delivery 2020
                    27     Goldenleaf
                    30     Gutupet
                    31     H.S.
                    33     HealPure
                    34     Health-Club
                    35     herbert nlson
                    36     HGPMGSDG
                    37     Hmazy
                    38     HN Direct
                    40     home_improve
Case: 1:20-cv-06288 Document #: 13 Filed: 12/10/20 Page 2 of 4 PageID #:3872



            43      IBEET
            44      iBune
            46      ItALL
            47      iTao
            50      Jiendaimen
            57      LLQ
            58      Lomsarsh
            59      Longevity Turtle
            60      Lpentech
            61      MARS WELLNESS
            62      McKain
            64      MOYEAH
            66      Okcoin
            68      Profoam
            69      PUROSUR
            70      Redape
            75      S SMILEFIL
            77      S-Clean
            79      serene freestyle
            80      SHIJING
            81      Shumo
            84      SnorDoc
            85      Snorepin
            86      Soniker
            91      SUPTEMPO
            96      Tiscen
            102     Vaorwne
            107     Wytino
            109     Yatuela
            111     YHXK
            112     Yinhing
            113     _oliver135mb's booth
            114     BZaar World
            115     HNG Store


                                       2
Case: 1:20-cv-06288 Document #: 13 Filed: 12/10/20 Page 3 of 4 PageID #:3873



            116     Karens Surplus's booth
            117     LeonidK13's booth
            118     Lovehavingfaith's booth
            119     mike3795's booth
            120     Stick Farmer Val booth
            122     *no-sales-tax*
            126     0nlinedailydeals
            141     adinbar2012
            225     daniel-dealz
            228     dastack_78
            238     dj_kurve_17
            261     enjoyxun12
            264     esraa_90
            277     friendlychinese
            296     goodstoreus*
            309     har274110
            323     hoquanstore
            323     hoquanstore
            332     inspirationmedical
            343     jeel18
            405     loalc-17
            417     lzaquatica
            560     swimnomer86
            564     tamwh_6621
            640     Alacia05
            641     arwood09
            642     AshleyAZ2000
            643     Best Deal Prices
            644     Cguzman2000
            645     Cheng Christy
            646     Citrine
            647     Cloudy117
            648     David Petersohn
            649     Deals R Us


                                         3
   Case: 1:20-cv-06288 Document #: 13 Filed: 12/10/20 Page 4 of 4 PageID #:3874



               650         Deals R Us
               651         Emi Estrada
               652         Greg Blalock
               653         Jennifer Webster
               654         Jennifer Webster
               655         JennyRN
               655         One Sale A Day
               656         One Sale A Day
               657         Sanitizer Man
               658         Sanitizer Man
               659         tico
               660         CPAPhero
               661         DEBRA MCPHERSON, LLC
               662         EDI
               663         Ejoyous
               664         Essential Values
               665         Joybuy
               666         Joybuy Express
               667         Platinum Seller
               668         Simply Medical
               669         Summer Cpap
               670         Super Med Supply
               671         UNWIND & UNKNOT, LLC
               758         lelianyammz

Dated: December 10, 2020                                Respectfully submitted,

                                                              By:    /s/ Kevin Keener

                                                                      Kevin J. Keener
                                                                    ARDC #6296898
                                                           Keener & Associates, P.C.
                                                      161 N. Clark Street, Suite #1600
                                                                   Chicago, IL 60601
                                                                       (312) 523-2164
                                                       kevin.keener@keenerlegal.com




                                              4
